           Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - x
                                           :
 UNITED STATES OF AMERICA
                                           :    SEALEDSUPERSEDING
                                                INDICTMENT
            - v. -
                                           :
                                                S1 19 Cr. 366 (LGS)
 STEPHEN M. CALK,
                                           :
                      Defendant.
                                           :
- - - - - - - - - - - - - - - - - - - - - x

                             COUNT ONE
                  (Financial Institution Bribery)

           The Grand Jury charges:

           1.   This charge is based on a senior bank official’s

corrupt use of his position to issue millions of dollars in

high-risk loans to a borrower in exchange for a personal

benefit.   Specifically, as detailed herein, between in or around

July 2016 and in or around January 2017, STEPHEN M. CALK, the

defendant, abused his authority as the chairman and chief

executive officer of a federally-insured bank to cause $16

million in loans to be issued to a borrower whom CALK expected

would, in return, assist CALK in obtaining a senior position

with an incoming presidential administration.   CALK did not

ultimately obtain the position and, when the borrower defaulted

on the loans CALK caused to be issued, the bank suffered a

multi-million dollar loss.
           Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 2 of 30




                 Relevant Individuals and Entities

           2.   The “Bank” is a federal savings association

headquartered in Chicago, Illinois.   At all times relevant to

this Indictment, its deposits were insured by the Federal

Deposit Insurance Corporation.   The Bank is owned in its

entirety by the “Holding Company,” a Chicago-based bank holding

company.   Among other lines of business, the Bank extends

residential, construction, and other commercial loans.

           3.   At all relevant times, STEPHEN M. CALK, the

defendant, iswas the chief executive officer and chairman of the

board of the Bank.   CALK iswas also chief executive officer,

chairman, and majority owner of the Holding Company.     At all

relevant times, CALK owned approximately 67% of the Holding

Company.   A relative of CALK’s owned approximately 29%, and

three other shareholders collectively owned approximately 4%.

           4.   The Bank’s credit committee -- which held

authority to approve or reject the types of loans relevant to

this Indictment -- was comprised of (i) STEPHEN M. CALK, the

defendant, (ii) the President of the Bank (the “Bank

President”), and (iii) the Chief Operating Officer of the Bank

(the “Bank COO”).




                                 2
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 3 of 30




            5.   The “Loan Officer” was, at all relevant times, a

loan officer of the Bank, based in New York, New York.

            6.   The “Borrower” was, at all relevant times, a

lobbyist and political consultant.   Beginning in or about March

2016, the Borrower held a senior role with a presidential

campaign (the “Presidential Campaign”), and from June 2016

through August 2016, he served as chairman of the Presidential

Campaign.    After the Borrower’s formal role with the

Presidential Campaign concluded in or about August 2016, the

Borrower continued to be informally involved in the campaign.

Beginning in or about November 2016, when the candidate for whom

the Borrower had been working was elected President of the

United States, the Borrower provided informal input to the

presidential transition team (the “Presidential Transition

Team”).

                              OVERVIEW

            7.   Between in or about July 2016 and January 2017,

STEPHEN M. CALK, the defendant, engaged in a corrupt scheme to

exploit his position as the head of the Bank and the Holding

Company in an effort to secure a valuable personal benefit for

himself, namely, assistance from the Borrower in obtaining for

CALK a senior position in the presidential administration.


                                 3
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 4 of 30




During this time period, the Borrower sought millions of dollars

in loans from the Bank.    CALK understood that the Borrower

urgently needed these loans in order to terminate or avoid

foreclosure proceedings on multiple properties owned by the

Borrower and the Borrower’s family.     Further, CALK believed that

the Borrower could use his influence with the Presidential

Transition Team to assist CALK in obtaining a senior

administration position.   CALK thus sought to leverage his

control over the Borrower’s proposed loans to his personal

advantage in the form of assistance obtaining a senior

administration position.   Specifically, CALK offered to, and

did, cause the Bank and Holding Company to extend $16 million in

loans to the Borrower in exchange for the Borrower’s requested

assistance -- which the Borrower agreed to and did provide -- in

obtaining various positions for CALK, including Secretary of the

Treasury, Secretary of Defense, and Secretary of the Army.

          8.   In approving these loans to the Borrower, STEPHEN

M. CALK, the defendant, was aware of significant red flags

regarding the Borrower’s ability to repay the loans, such as his

history of defaulting on prior loans.    Moreover, given the size

of the loans, the Borrower’s debt became the single largest

lending relationship at the Bank.     In order to enable the Bank


                                 4
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 5 of 30




to issue these loans without violating the Bank’s legal limit on

loans to a single borrower, CALK authorized a maneuver never

before performed by the Bank, in which the Holding Company --

which CALK also controlled –- acquired a portion of the loans

from the Bank.

            9.   During the same time period, the Borrower

provided STEPHEN M. CALK, the defendant, with valuable personal

benefits.    First, in or about the summer of 2016, during the

Presidential Campaign –- and just days after CALK and the rest

of the Bank’s credit committee conditionally approved the first

of the proposed loans to the Borrower -- the Borrower appointed

CALK to a prestigious economic advisory committee affiliated

with the campaign.   And second, in or about late November and

early December 2016 -- after the presidential candidate had been

elected President, after the Borrower’s first loan from the Bank

had been issued, and while a second set of loans sought by the

Borrower was pending approval by the Bank -- the Borrower

recommended CALK to the Presidential Transition Team for an

administration position.   Due to the Borrower’s efforts, CALK

was given the opportunity to be formally interviewed for the

position of Under Secretary of the Army in or about early




                                  5
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 6 of 30




January 2017 at the Presidential Transition Team’s principal

offices in New York, New York.    CALK was not ultimately hired.

            10.   To conceal the unlawful nature of his scheme,

STEPHEN M. CALK, the defendant, made false and misleading

statements to the Bank’s primary regulator, the Office of the

Comptroller of the Currency (“OCC”), regarding the loans to the

Borrower.    Among other things, CALK falsely stated to the OCC

regulators that he had never desired a position in the

presidential administration.

            11.   As a result of its independent review of the

Bank’s loans to the Borrower, in or around July 2017, the OCC

downgraded the credit quality of those loans to “substandard,”

concluding that the Bank’s classification of them as

satisfactory had been inappropriate.

                          FACTUAL BACKGROUND

CALK Solicits and Receives a Presidential Campaign Position from
    the Borrower While Working to Extend the Borrower a Loan

            12.   In or about the spring of 2016, the Borrower and

the Borrower’s son-in-law (the “Relative”) approached the Bank

in search of financing for certain real estate projects.     The

Borrower and the Relative were seeking to refinance loans issued

by another lender on a number of the Relative’s real estate

projects (the “Prior Loans”), including loans to companies

                                  6
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 7 of 30




partly owned by the Borrower and a loan that was personally

guaranteed by the Borrower and secured by a piece of real

property owned by the Borrower and his family in Brooklyn, New

York (the “Brooklyn Property”).

          13.     On or about July 27, 2016, at the Bank’s office

in Manhattan, the Borrower and the Relative attended a meeting

with the Loan Officer.    STEPHEN M. CALK, the defendant, joined

the meeting by videoconference.    The purpose of the meeting was

to discuss a proposed refinancing of one of the Prior Loans

related to a construction project in Los Angeles (the “Prior Los

Angeles Loan”).    During the meeting, after discussing the

ability of the Bank to provide the refinancing sought by the

Borrower, CALK expressed interest in participating in the

Presidential Campaign, and the Borrower, who at the time was the

chairman of the Presidential Campaign, told CALK that he would

get back to him.

          14.     The next day, on or about July 28, 2016, STEPHEN

M. CALK, the defendant, and the other two members of the Bank’s

credit committee, the Bank President and the Bank COO,

conditionally approved the refinance of the Prior Los Angeles

Loan in the amount of $5.7 million.




                                  7
           Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 8 of 30




           15.    Less than a week later, on or about August 3,

2016, and consistent with the request made by STEPHEN M. CALK,

the defendant, to participate in the Presidential Campaign, the

Borrower emailed the Loan Officer and asked for CALK’s resume.

When the Loan Officer did not immediately send it, the Borrower

followed up the next day, at which point CALK sent his resume

directly to the Borrower.    The Borrower then responded to CALK,

“Per our conversation, I want to add you to the National

Economic Advisory Committee for [the presidential candidate].

Is that something you would be able to do?”     CALK responded, “I

am happy and willing to serve.”

           16.    On or about August 5, 2016, the Presidential

Campaign announced the creation of its Economic Advisory

Council.   STEPHEN M. CALK, the defendant, was named as one of

its 14 members.    Other members of the council included an

individual who went on to become Secretary of the Treasury, an

individual who went on to become Secretary of Commerce,

additional individuals who went on to hold senior governmental

positions, and an individual who went on to chair the

Presidential Inaugural Committee.




                                  8
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 9 of 30




  The Borrower Restructures the Proposed Loan, which the Bank
                       Refuses to Extend

          17.   Following the July 28, 2016 conditional approval

of the refinance of the Prior Los Angeles Loan, Bank personnel

worked to gather documentation to allow the Bank to underwrite

the proposed loan.   The loan -- which was initially to be $5.7

million but was subsequently raised multiple times -- would be

repaid by, among other things, funds derived from the sale of

the Los Angeles property upon completion of construction, and

would be secured initially by the Los Angeles property but was

subsequently restructured to add as collateral two additional

properties in which the Borrower had an interest.

          18.   In the process of reviewing the Borrower’s loan

application and related materials, Bank personnel learned of

certain negative information regarding the Borrower’s ability to

repay the proposed refinance of the Prior Los Angeles Loan.     For

example, on or about September 8, 2016, Bank personnel first

became aware that the Prior Los Angeles Loan was in default and

being foreclosed upon.   Later that month, an underwriter at the

Bank wrote a memorandum summarizing a number of issues with the

proposed refinance of the Prior Los Angeles Loan, including an

inability to verify the Borrower’s professed income and a

$300,000 credit card delinquency by the Borrower.   The

                                 9
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 10 of 30




supervising underwriter asked the Bank President to advise

STEPHEN M. CALK, the defendant, of these problems in advance of

a dinner between CALK, the Borrower, and the Relative.

          19.   On or about October 7, 2016, the Borrower emailed

STEPHEN M. CALK, the defendant, asking for the amount of the

proposed loan -- which by this point was $8.2 million -- to be

increased by an additional $1 million.    The Borrower stated, “I

look to your cleverness on how to manage the underwriting.”

Later that day, CALK caused the amount of the proposed loan to

be increased by $1 million, to $9.2 million.    On or about the

next day, the Borrower emailed CALK, saying, “I also want to

again thank you for fixing my issue.     It means a lot to me.    You

are becoming a very good friend and I look forward to building

our relationship into both a deeper business and personal one.”

          20.   On or about October 19, 2016, shortly before the

proposed refinance of the Prior Los Angeles Loan was set to

close, the Borrower proposed to the Loan Officer an entirely new

loan structure, under which (i) the loan amount would be

increased again, this time by $300,000, from $9.2 million to

$9.5 million; (ii) the loan would be secured, in addition to

some cash collateral, by only two of the Borrower’s properties,

rather than the three properties that had most recently been


                                10
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 11 of 30




proposed; (iii) the Relative would no longer be a borrower,

making the Borrower and the Borrower’s spouse the sole

guarantors; and (iv) the repayment source for the loan would now

solely be the Borrower’s income -- which, as noted above, had

previously raised concerns for the Bank -- unlike the prior

structure which had contemplated repayment, at least in part,

from the sale of the Los Angeles property.

          21.   On or about October 20, 2016, the Bank President,

with the consent of STEPHEN M. CALK, the defendant, rejected the

restructured loan and sent an email directing the Loan Officer

to advise the Borrower that the Bank would not extend the

restructured loan.   In that email, which the Bank President then

forwarded to CALK, the Bank President noted that “[t]his is not

an easy loan to make and is a significant exposure to the bank.”

          22.   The Loan Officer then, with the consent of

STEPHEN M. CALK, the defendant, initiated plans to attempt to

submit the restructured loan for underwriting to a different

financial institution (the “Wholesale Lender”), which would

carry the entire economic risk if it accepted the loan.




                                11
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 12 of 30




  CALK Reverses Course Following the Presidential Election and
 Approves Restructured $9.5M Loan While Seeking the Borrower’s
       Help in Obtaining A Senior Administration Position

             23.   On or about November 8, 2016, the candidate for

whom the Borrower had served as campaign chairman was elected

President.    Almost immediately thereafter, despite the Bank

previously having declined to underwrite the restructured $9.5

million loan, STEPHEN M. CALK, the defendant, caused the Bank to

reverse course and approve the full loan amount of $9.5 million

(the “$9.5M Loan”).     This loan closed just days after the

election, in mid-November 2016.     Before closing the $9.5M Loan

for the Borrower, CALK again sought to solicit a personal

benefit from the Borrower: his assistance in obtaining a senior

position in the incoming presidential administration.      In

particular:

                   a.   Beginning on or about November 10, 2016,

CALK caused the Bank to reinitiate the process of evaluating the

$9.5M Loan for underwriting by the Bank itself (i.e., rather

than selling the loan to the Wholesale Lender, which was still

considering whether to underwrite the loan).

                   b.   With the Bank’s consideration of the $9.5M

Loan pending, the next day, CALK requested that the Loan Officer

call the Borrower and ask the Borrower whether CALK was in


                                   12
          Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 13 of 30




consideration for Secretary of the Treasury or other senior

administration positions.   CALK conveyed this request through

the Loan Officer despite the fact that CALK himself was, by this

point, regularly in contact with the Borrower.    The Loan Officer

did not carry out this request.

                c.   That same day, on or about November 11,

2016, with CALK’s consent, the Loan Officer sent counsel for the

Borrower a final term sheet for the $9.5M Loan.   It contained

terms that were substantially similar to the proposal the Bank

had previously refused to underwrite, including that it was to

be repaid solely from the Borrower’s income and not the sale of

the Los Angeles property.

                d.   The next day, on or about November 12, 2016,

CALK called the Borrower directly and engaged in an

approximately 18-minute conversation with him, their longest

telephone conversation to that date.

                e.   Two days later, on or about November 14,

2016, CALK emailed the Borrower a professional biography for

CALK and a document titled “Stephen M. Calk Perspective Rolls

[sic] in the [Presidential] Administration.docx,” which

contained a list of official governmental positions desired by

CALK.   This list included 10 Cabinet secretary, deputy


                                  13
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 14 of 30




secretary, and undersecretary positions ranked by order of

preference.   CALK’s list started with Secretary of the Treasury,

which was followed by Deputy Secretary of the Treasury,

Secretary of Commerce, and Secretary of Defense, as well as 19

ambassadorships similarly ranked and starting with the United

Kingdom, France, Germany, and Italy.

                f.     Later the same day, CALK emailed the

Borrower asking, “Are you aiding in the transition in any type

of formal capacity?”    The Borrower responded, “Total background

but involved directly.”     CALK responded, in relevant part,

“Awesome.”

                g.     The next day, on or about November 15, 2016,

CALK sent the Borrower an email attaching a document titled

“Stephen M. Calk – Candidate for Secretary of the Army.docx,”

and wrote, “Will you please review the attached document

prepared at your request and advise what changes and

improvements I should make.    My goal is to ensure you or my

designated prosper [sic] has all of the information they need to

have me successfully chosen by the President-Elect.    I look

forward to your response.”     The materials listed, among CALK’s

qualifications for the job of Secretary of the Army, CALK’s




                                  14
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 15 of 30




“loyalty” as demonstrated by his service to the Presidential

Campaign.

                 h.   The next day, on or about November 16, 2016,

with CALK’s approval, the Bank closed on the $9.5M Loan to the

Borrower, as specified in the final term sheet.   The Bank

underwrote this loan, bearing its full economic risk.

                 i.   Upon closing of the $9.5M Loan, and again at

CALK’s direction, representatives of the Bank continued to

attempt to sell this closed loan to the Wholesale Lender.

                 j.   Three days later, on or about November 19,

2016, CALK re-sent to the Borrower the document titled “Stephen

M. Calk – Candidate for Secretary of the Army.docx,” as well as

an updated version of the document titled “Stephen M. Calk

Perspective Rolls [sic] in the [Presidential]

Administration.docx,” which listed eight requested senior

governmental positions in order of preference, beginning with

Secretary of the Army, Deputy Secretary of Treasury, Secretary

of Commerce, and Secretary of Housing and Urban Development, as

well as 18 desired ambassadorships similarly ranked and starting

with the United Kingdom, France, Germany, and Italy.




                                 15
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 16 of 30




CALK Pushes to Extend an Additional $6.5 Million in Loans to the
    Borrower, While Continuing to Seek Senior Administration
                            Positions

            24.   After the $9.5M Loan closed, STEPHEN M. CALK, the

defendant, was personally involved in causing the Bank to extend

an additional $6.5 million in loans to the Borrower, which the

Borrower had first requested earlier in 2016 (the “$6.5M

Loans”).    However, extending millions of dollars in additional

loans to the Borrower would have made the Borrower the Bank’s

single largest individual debtor, and in an amount that would

have exceeded the Bank’s statutory lending limit to a given

customer.    Concerns about the Borrower’s ability to repay even

the first $9.5M Loan had already been raised, as noted above,

and CALK was further aware of the Borrower’s dire circumstances

at this time.     Specifically, as CALK knew, the Borrower was in

urgent need of additional financing to avert foreclosure

proceedings on properties owned by the Borrower and the

Relative, including foreclosure proceedings on the Brooklyn

Property, which was to be part of the collateral for the $6.5M

Loans.     CALK nonetheless pushed forward on extending the $6.5M

Loans, becoming personally involved in seeking to close them on

an urgent basis for the Borrower.      At the same, CALK actively




                                  16
           Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 17 of 30




solicited the Borrower’s assistance in obtaining a position in

the presidential administration.     In particular:

                a.   On or about November 25, 2016 -- days after

the Bank closed on the $9.5M Loan (which the Bank was still

attempting to sell to the Wholesale Lender), and while the Bank

was still evaluating the Borrower’s request for the $6.5M Loans

-- CALK emailed the Borrower an updated version of the document

titled “Stephen M. Calk Perspective Rolls [sic] in the

[Presidential] Administration.docx,” with Secretary of the Army

listed as the first choice.

                b.   Five days later, on or about November 30,

2016, the Borrower emailed the Loan Officer, copying CALK,

asking, with respect to the $6.5M Loans, “Any sense of schedule?

The clock is ticking and we are getting pressure on a number of

fronts.”   At this time, a foreclosure lawsuit was pending

against the Brooklyn Property (i.e., the proposed security on

the $6.5M Loans), and as CALK knew, foreclosure auctions were

scheduled on several other properties of the Borrower and the

Relative in California (the “California Properties”).

                c.   On or about the same day that he told CALK

that “the clock is ticking,” the Borrower sent a recommendation

to a senior member of the Presidential Transition Team’s


                                17
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 18 of 30




executive committee (“Transition Official-1”) that CALK be

appointed Secretary of the Army.      The next day, Transition

Official-1 forwarded this recommendation to three other

representatives of the Presidential Transition Team,

recommending that CALK be considered.     As a result, CALK’s name

was entered into a tracking spreadsheet maintained by the

Presidential Transition Team, with information regarding CALK’s

background copied from the Borrower’s recommendation and with

the Borrower listed as the person who had recommended CALK.

               d.     Less than a week later, on or about December

5, 2016, CALK emailed the Borrower regarding a potential meeting

with the President-Elect and asking if “we are making any

progress re: SECARMY.”   The Borrower responded that the

President-Elect was not taking meetings of this sort while

traveling but that the Borrower would be calling CALK later that

day with an update.

               e.     Two days later, on or about December 7,

2016, the Borrower emailed the Loan Officer, copying CALK, with

subject line “Nervousness is setting in.”     The Borrower wrote,

“As you know the [California Properties] go to auction on Dec

21,” and asked for an update on the $6.5M Loans.     CALK then

emailed the Loan Officer, without copying the Borrower,


                                 18
          Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 19 of 30




regarding the status of the Bank’s efforts to sell the $9.5M

Loan to the Wholesale Lender, which would have allowed the Bank

to extend the $6.5M Loans without violating its legal lending

limit.   The Loan Officer responded that the Wholesale Lender was

still refusing to underwrite the full value of the $9.5M Loan,

to which CALK replied that the Wholesale Lender’s position was

“[f]ucking ridiculous” and that “We MUST push back on this.”

                f.   Later the same day, the Borrower emailed the

Loan Officer, copying CALK, attaching paperwork indicating that

the Borrower had missed interest payments for the prior loan on

the Brooklyn Property (the “Prior Brooklyn Loan”) for the

previous six months, and that various of the Borrower and

Relative’s California properties were in foreclosure as a result

of defaults on multiple of the other Prior Loans.   Despite these

red flags -- and despite the fact that the Wholesale Lender was

continuing to refuse to underwrite the original $9.5M Loan --

CALK continued to press forward on underwriting the additional

$6.5M Loans.

                g.   Later the same day, CALK informed the

Borrower, by e-mail, that the Bank might be required to take

additional cash collateral as a result of its legal lending

limit, writing, “Although it is not ideal, it may be our only


                                19
          Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 20 of 30




option given the short time until foreclosure on your

investments.”

                 h.     On or about December 21, 2016, after a

lawyer for the Borrower emailed CALK to schedule a closing on

the $6.5M Loans, CALK responded that they were not scheduling a

closing until the loan was fully approved, adding, “We are

working very hard to find solutions to help [the Borrower] out

in his hour of need.”

                 i.     The next day, on or about December 22, 2016,

CALK called the Loan Officer and directed him to prepare to

extend the $6.5M Loans whether or not the Wholesale Lender would

buy the $9.5M Loan.      CALK explained to the Loan Officer that the

Bank could fund the $6.5M Loans by causing the Holding Company

to acquire part of the loan exposure (thereby allowing the Bank

to extend the $6.5M Loans without breaching its legal lending

limit).   In the course of this conversation, CALK stated, in

substance and in part, that the Borrower was “influential” with

“other people and a few other situations at hand.”

   CALK Interviews for an Administration Position as the $6.5M
                           Loans Close

           25.        During the same time period in which STEPHEN M.

CALK, the defendant, caused the $6.5M Loans to be approved, and

as a result of the Borrower’s efforts on CALK’s behalf, CALK was

                                    20
          Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 21 of 30




interviewed at the Manhattan offices of the Presidential

Transition Team for the position of Under Secretary of the Army.

In particular:

                 a.    On or about December 15, 2016, while the

Borrower’s application for the $6.5M Loans was still pending,

the Borrower contacted a second representative of the

Presidential Transition Team’s executive committee (“Transition

Official-2”) and asked Transition Official-2 to arrange an

interview of CALK for Secretary of the Army.    Transition

Official-2 advised the Borrower that another candidate was

likely to be nominated for Secretary of the Army, but agreed to

arrange for CALK to be interviewed for Under Secretary of the

Army.   The Borrower did not disclose to Transition Official-2

that CALK had recently caused the Bank to extend the $9.5M Loan

to the Borrower or that the Borrower was currently seeking

CALK’s approval for the $6.5M Loans.

                 b.    On or about January 4, 2017, with CALK’s

approval, the Bank presented the Borrower with final documents

for the $6.5M Loans.    The Borrower signed them, as did

representatives of the Bank.

                 c.    The next day, on or about January 5, 2017,

CALK, acting on behalf of the Holding Company, signed agreements


                                  21
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 22 of 30




which transferred a portion of the $6.5M Loans from the Bank to

the Holding Company, thereby avoiding a violation of the Bank’s

statutory lending limit.    The Holding Company was not in the

ordinary business of acquiring loans from the Bank, and had

never done so before.

                  d.   After the $6.5M Loans closed, as arranged by

Transition Official-2, CALK interviewed for Under Secretary of

the Army.    The interview took place on or about January 10, 2017

and was conducted by three representatives of the Presidential

Transition Team at the transition team’s Manhattan offices.

Following the interview, CALK emailed one of his interviewers,

writing, among other things, “It is easy to see why [the

Borrower] has such great respect and admiration for you.”

                  e.   On or about January 17, 2017, funds were

transferred pursuant to the $6.5M Loans.    The next day, the

foreclosure lawsuit regarding the Brooklyn Property was

dismissed due to the Borrower using funds from the $6.5M Loans

to pay off the prior lender.

 CALK Makes False and Misleading Statements to the OCC; the OCC
                   Downgrades the Loan Quality

            26.   On or about March 29, 2017, a newspaper published

an article regarding the $16 million in loans extended by the

Bank to the Borrower.    In response to the report, and given the

                                  22
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 23 of 30




size of the loans, OCC bank examiners scheduled an immediate on-

site meeting with STEPHEN M. CALK, the defendant, and other Bank

personnel.    At that meeting, the OCC examiners asked CALK about

the reporting, which had included that the Brooklyn Property

which was securing the $6.5M Loans had been in foreclosure.

CALK responded that the Bank had not been aware of the

foreclosure.       In truth and in fact, as referenced above, prior

to the Bank’s issuance of the $6.5M Loans, CALK well knew that

the Prior Brooklyn Loan had been in default and accrued hundreds

of thousands of dollars in penalties.

             27.    The OCC subsequently conducted a review of the

$9.5M Loan and the $6.5M Loans, and in July 2017 downgraded

their credit quality to “substandard.”      A substandard quality

classification signifies a well-defined credit weakness and is

characterized by the distinct possibility that the financial

institution will sustain a loss if the deficiencies are not

corrected.

             28.    In or about October 2017, the Borrower was

charged with federal crimes and the U.S. Government sought the

forfeiture of the Borrower’s interests in properties securing

the $9.5M Loan and $6.5M Loans.      The Borrower subsequently

ceased making loan payments to the Bank, and the Bank and the


                                    23
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 24 of 30




Holding Company foreclosed on the cash collateral securing the

loans and have currently written off the remaining principal

balance -- totaling over $12 million -- as a loss.

          29.   In or about July 2018, STEPHEN M. CALK, the

defendant, met with two senior OCC supervisors.   In the course

of this meeting, CALK brought up the subject of the Bank’s loans

to the Borrower and asserted that CALK had never wanted to be

hired for a position in the presidential administration.      As set

forth above, this statement was false, as CALK had expressly and

repeatedly sought the Borrower’s assistance in obtaining such

positions as Secretary of the Treasury, Secretary of Defense,

Secretary or Under Secretary of the Army, and various

ambassadorships.

                      STATUTORY ALLEGATIONS

          30.   From at least in or about July 2016, up to and

including in or about January 2017, in the Southern District of

New York and elsewhere, STEPHEN M. CALK, the defendant, as an

officer, director, employee, and agent of a financial

institution, did corruptly solicit and demand for the benefit of

any person, and did corruptly accept and agree to accept,

anythinga thing of value exceeding $1,000 from any person,

intending to be influenced and rewarded in connection with


                                24
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 25 of 30




business and transactions of such institution, to wit, CALK, the

chairman and chief executive officer of the Bank and the Holding

Company, corruptly solicited and received from the Borrower

assistance in obtaining a position with the Presidential

Campaign and the incoming presidential administration, intending

to be influenced and rewarded in connection with the extension

of approximately $16 million in loans from the Bank and the

Holding Company to the Borrower.

    (Title 18, United States Code, Sections 215(a)(2) and 2.)       Formatted: Font: Not Bold


                            COUNT TWO
      (Conspiracy to Commit Financial Institution Bribery)

     The Grand Jury further charges:

          31.   The allegations contained in paragraphs 1 through

29 are realleged and incorporated by reference as if fully set

forth herein.

          32.   From at least in or about July 2016, up to and

including in or about January 2017, in the Southern District of

New York and elsewhere, STEPHEN M. CALK, the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, financial




                                25
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 26 of 30




institution bribery, in violation of Title 18, United States

Code, Section 215(a).

             33.   It was a part and object of the conspiracy that

STEPHEN M. CALK, the defendant, as an officer, director,

employee, and agent of a financial institution, and others known

and unknown, would and did corruptly solicit and demand for the

benefit of any person, and would and did corruptly accept and

agree to accept, a thing of value exceeding $1,000 from any

person, intending to be influenced and rewarded in connection

with business and transactions of such institution, to wit, CALK

and the Borrower agreed that CALK would and did corruptly

solicit and receive from the Borrower assistance in obtaining a

position with the Presidential Campaign and the incoming

presidential administration, intending to be influenced and

rewarded in connection with the extension of approximately $16

million in loans from the Bank and the Holding Company to the

Borrower, in violation of Title 18, United States Code, Section

215(a)(2).

                               Overt Acts

             34.   In furtherance of the conspiracy and to effect

the illegal object thereof, the following overt acts, among




                                   26
          Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 27 of 30




others, were committed in the Southern District of New York and

elsewhere:

                a.     On or about July 28, 2016, STEPHEN M. CALK,

the   defendant,     participating   in     a     committee       of    the   Bank,

conditionally approved a loan to, among others, the Borrower.

                b.     On   or   about    August    4,    2016,    the    Borrower

emailed to CALK an offer to participate on an advisory committee

for a presidential campaign.

                c.     On or about November 30, 2016, the Borrower

sent a recommendation to a senior member of the Presidential

Transition   Team’s    executive   committee       that    CALK    be    appointed

Secretary of the Army.

                d.     On or about December 15, 2016, the Borrower

contacted a second representative of the Presidential Transition

Team’s   executive    committee    and    asked    that    representative       to

arrange an interview of CALK for Secretary of the Army.

                e.     On or about December 22, 2016, CALK directed

an employee of the Bank to prepare to extend loans to the Borrower.




                                     27
         Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 28 of 30




                  f.   On or about January 10, 2017, CALK attended

an interview for Under Secretary of the Army at the Presidential

Transition Team’s Manhattan offices.

             (Title 18, United States Code, Section 371.)

                         FORFEITURE ALLEGATION

             33.34.    As a result of committing the

offenseoffenses alleged in CountCounts One and Two of this

Indictment, STEPHEN M. CALK, the defendant, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section

982(a)(2)(A), all property, real and personal, constituting, or

derived from, proceeds the defendant obtained directly or

indirectly, as a result of the commission of said

offenseoffenses, including but not limited to a sum of money in

United States currency representing the amount of proceeds

traceable to the commission of said offenseoffenses.

                       Substitute Asset Provision

             33.35.    If any of the above-described forfeitable

property, as a result of any act or omission of STEPHEN M. CALK,

the defendant:

             a.   cannot be located upon the exercise of due

diligence;




                                   28
            Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 29 of 30




            b.   has been transferred or sold to, or deposited

with, a third person;

            c.   has been placed beyond the jurisdiction of the

Court;

            d.   has been substantially diminished in value; or

            e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of said defendant up to the value of the above forfeitable

property.

              (Title 18, United States Code, Section 982;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)




________________________        _________________________
FOREPERSON                      AUDREY STRAUSS
                                Attorney for the United States
     Attorney
                                Acting Under Authority Conferred
                                by 28 U.S.C. § 515




                                  29
        Case 1:19-cr-00366-LGS Document 176-1 Filed 03/05/21 Page 30 of 30




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                   UNITED STATES OF AMERICA

                            - v. -

                       STEPHEN M. CALK,

                            Defendant.



                          INDICTMENT

                 S1 19 Cr. ________366 (LGS)

(Title 18, United States Code, Sections 215(a)(2)), 371 and 2.)




                                                  AUDREY STRAUSS
                                  Attorney for the United States
                                Acting Under Authority Conferred
                                    by 28 U.S.C. § 515. Attorney
